McCown, J.,
dissenting.
The action here is not a suit for an accounting between the parties to a contract, but rather a determination of priority as to a specific fund between two creditors of the same debtor. It involves a chattel mortgage on specifically described cattle and the rights of the mortgagee under that mortgage. Swan’s ownership or mortgageable interest in the cattle or the fund involved, while determined from the terms of the contract, is separate and distinct from his interest in the contract. The bank’s chattel mortgage was made on the strength of the written contract, but the bank was not a party to the contract. The 1963 settlement between the plaintiff1 and *176Swan is relied upon as establishing the intent of the parties, to the contract. There is no showing in the record as to when the settlement was had with reference to the termination of the contract year, nor when the sale of the prior year’s calves was made. The only matter involved of record in 1963 was an accounting, and there was no issue at the time of the settlement over either the rent money or a chattel mortgage interest.
The basic question here is whether, under the terms of the contract, Swan had a mortgageable interest in the specific livestock or the proceeds of their sale, and, if so, what that interest was at the time the bank’s chattel mortgage lien attached. The trial court determined the case on that basis and I, therefore, cannot concur in the majority opinion.